Title: Notes on Debates, 25 February 1783
From: Madison, James
To: 


No Congress till Teusday 25.
In favor of the motion of Mr. Gilman [see Journal of this date] to refer the officers of the army for their half pay to their respective States it was urged that this plan alone would secure to the officers any advantage from that engagement: since Congress had no independent fund out of which it could be fulfilled, and the States of Cont. & R. I. in particular would not comply with any recommendation of Cong. nor even requisition for that purpose. It was also said that it would be satisfactory to the officers; and that it would apportion on the States that part of the public burden with sufficient equality. Mr. Dyer said that the original promise of Congress on that subject was considered by some of the States as a fetch upon them, and not within the spirit of the authority delegated to Congress. Mr. Wolcot said the States wd. give Congs. nothing whatever unless they were gratified in this particular. Mr. Collins said R. I. had expressly instructed her delegates to oppose every measure tending to an execution of the promise, out of monies under the disposition of Congress.
On the other side it was urged that the half pay was a debt as solemnly contracted as any other debt; and was consequently as binding under the 12th article of Confederation on the States, & that they could not refuse a requisition made for that purpose; that it would be improper to countenance a spirit of that sort by yielding to it; that such concessions on the part of Congs. wd. produce compliances on the part of the States, in other instances, clogged with favorite conditions; that a reference of the officers to the particular States to whose lines they belong, would not be satisfactory to the officers of those States who objected to half pay, and would increase the present irritation of the army; that to do it without their unanimous consent would be a breach of the contract by which the U. S. collectively were bound to them; and above all that the proposed plan, which discharged any particular State which should settle with its officers on this subject, altho’ other States might reject the plan, from its proportion of that part of the public burden, was a direct and palpable departure from the law of the Confederation. According to this instrument the whole public burden of debt must be apportioned according to a valuation of land, nor cd. any thing but a unanimous concurrence of the States dispense with this law. According to the plan proposed so much of the public burden as the 1/2 pay sd. amount to, was to be apportioned according to the number of officers belonging to each line; the plan to take effect as to all those States which should adopt it, without waiting for the unanimous adoption of the States, and that if Congress had authority to make the number of officers the rule of apportioning one part of the public debt on the States, they might extend the rule to any other part or the whole, or might substitute any other arbitrary rule which they should think fit. The motion of Mr. Gilman was negatived see the ays & noes on the Journal
